
	
		II
		110th CONGRESS
		2d Session
		S. 3407
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Burr (for himself,
			 Mr. Wicker, Mr.
			 Alexander, and Mr. Inhofe)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  commanders of wounded warrior battalions to accept charitable gifts on behalf
		  of the wounded members of the Armed Forces assigned to such
		  battalions.
	
	
		1.Acceptance by commanders of
			 wounded warrior battalions of charitable gifts on behalf of wounded members of
			 the Armed Forces assigned to such battalions
			(a)In
			 generalSection 2601(b) of
			 title 10, United States Code, is amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(2)by inserting
			 after paragraph (1) the following new paragraph (2):
					
						(2)(A)Under regulations
				prescribed by the Secretary of Defense, the commander in grade O–5 or higher of
				a unit comprised exclusively of members of the armed forces described in
				paragraph (1)(B) (as determined without taking into account members of such
				unit performing command or administrative duties with respect to such unit) may
				accept, hold, administer, and spend gifts, devises, or bequests of personal
				property, money, or services for the benefit of the members of the armed forces
				described in paragraph (1)(B) which comprise such unit.
							(B)(i)Except as provided in
				clause (ii), the amount of any gift, devise, or bequest accepted by the
				commander of a unit under subparagraph (A) may not exceed $100,000.
								(ii)The amount a gift, devise, or
				bequest accepted by the commander of a unit under subparagraph (A) may exceed
				$100,000 under such circumstances, if any, as the Secretary of Defense may
				specify in the regulations prescribed under this
				paragraph.
								.
				(b)Report on
			 utilization of authoritiesNot later than 18 months after the
			 date of the enactment of this Act, the Secretary of Defense shall submit to
			 Congress a report on the utilization of the authorities provided in paragraph
			 (2) of section 2601(b) of title 10, United States Code (as amended by
			 subsection (a)). The report shall include the following:
				(1)A description of
			 the authorities in paragraph (2) of section 2601(b) of title 10, United States
			 Code (as so amended), including a description of any limitations on such
			 authorities under the regulations required by that paragraph.
				(2)A description of
			 the gifts, devises, and bequests accepted under such authorities, and of the
			 administration and use of any gifts, devises, and bequests so accepted.
				(3)An assessment of
			 the utility of such authorities in assisting commanders of wounded warrior
			 battalions in carrying out the mission of such battalions with respect to
			 members of the Armed Forces assigned to such battalions.
				
